DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 abstract ideas; claim 1 could be interpreted under the BRI in the following manner:
the step of transmitting selection data for allowing a user to select the terms belonging to the key category included in the name and the terms belonging to the categories other than the key category in the first language could be performed by a printout of term selection data of a key category and terms belonging to other categories is placed on a user’s desk or another person carries the printout to a user;
the step of receiving the selected terms belonging to the key category and the terms belonging to the categories other than the key category from the terminal could be performed by the user picks up the printout or accepts it from the other person;
the step of specifying the template associated with the selected terms belonging to the key category in the second master could be performed by the user mentally selects the template or picks the template by circling the template via pen and paper;
the step of arranging expressions in the second language of the selected terms to be acquired from the first master in an arrangement order defined by the specified 
the step of transmitting the expression in the second language of the generated name could be performed by the user hands the translated and arranged expression to the other person or leaves it on their desk.
The additional elements of terminal, server, memory, and circuitry are recited at a high level of generality as a generic computer terminal or server with memory and circuitry performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component and are well known, routine, and conventional. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. Dependent claims 2-7 inherit the same defects.
Claims 8 and 9 appear to be directed to an obvious embodiment variations of the control method claim 1 and could likewise be directed towards an abstract idea in the form of a mental process.
It seems that the specification alludes to a practical application in the form of automated menu translation. However, the claims lack the practical application improvement indicated by the specification.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Yamada (JP 2017-182355 A) in view of Sata et al. (KR 10-2010-0134618 A).
As to claim 1, Yamada teaches a control method of a server connectable to a memory and a terminal wherein the memory stores a first master that associates an expression in a first language with an expression in a second language of each of a plurality of terms belonging to each category for each of a plurality of categories, and a plurality of terms belonging to a key category among the plurality of categories of the terms respectively belonging to each of the categories included in a name including each term in a case where the name is expressed in the second language (claim 1; [0016, 0021]), the method comprising: transmitting selecting data for allowing a user of the terminal to select the terms belonging to the key category included in the name and 
Yamada does not explicitly discuss the second master associated with the template and specifying the template to generate an expression in the second language.
Sata teaches the first template and the second template include a first portion consisting of a prescribed word or phrase, and a second portion for which any of a predetermined plurality of elements can be selected at corresponding positions; and the  generating unit generates, by successively selecting the element at positons corresponding to each other in the first template and the second template, in the first template and in the second template, a plurality of templates in the first language and a plurality of templates in the second language corresponding to the templates (abstract; [0050]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of applying the translation method using a template of Sata into the teachings of Yamada for the purpose of respectively plural generates the template by the first language and the second language corresponding to the template to be desirable.

As to claim 3, Yamada and do not explicitly discuss the control method of claim 1 wherein the expression in the second language of the generated name is newly stored in the first master as the term belonging to any one of the categories according to an instruction of the user. However, Yamada teaches the menu name indicated in each of a plurality of languages input in text by a user and the menu name stores the menu name in different languages ([0055, 0059]). It would have been obvious to store any one of the categories the expression in the second language according to an instruction of the user for the purpose of making sure the number of items constituting each menu, information corresponding to the number of items constituting the menu be stored in the menu information table for each menu.
As to claim 4, Sata teaches a replacing unit 24 creates example sentences in the second language from the sentences imputed in the first language using a template of the second language corresponding to the template in the selected first language stored in the storage device (at least [0235]).  It would have been obvious to have and store the third master and specifying the sub-template that included in a part name including each of the terms is expressed in the second language.
As to claim 5, Sata teaches specifying the template in consideration of the efficiency and quality of translation (at least [0070]) and selecting at least one template and the variant part is selected, the substitution substituting for the variant part st paragraph under Means to solve the problem); it would have been obvious that in a case where the template is not associated with the selected terms in the specification, the template associated with the upper-level terms associated with the selected terms or variant part is specified as the template associated with the selected terms.
As to claim 6, Yamada and Sata do not explicitly discuss the control method of claim 1, wherein a term belonging to another category selectable together with each of the terms for each of the terms is associated in the first master or the second master, and wherein the server prohibits selection of a term other than the term selectable together with the selected terms in the selection data. However, Yamada teaches selecting from the genre large classification list, for example, Japanese food from classification list 801 ([0081]), Japanese dish from classification list 804 ([0083]); it would have been obvious that the server would only allow one to select items in the selection data from the classification list and one cannot select and item other than the item/term in the classification list.
As to claim 7, Yamada teaches a first storage unit that stores menu properties including an ingredient, a seasoning, or a cooking style that constitute a menu (claim 9).
Claims 8-9 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Yamada teaches a server comprising processing circuitry connectable to a memory, a recording medium that stores program of a server ([0029, 0031-0036, 0038-0040]).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (2020/0342852) teaches speech translation method and system using multilingual text-to-speech synthesis model.
Kubo et al. (2017/0315989) teaches menu generation system wherein the menu item information processing unit includes a menu item name input receiving unit, a menu item image input receiving unit, a menu item category input receiving unit, a menu item introduction processing unit, a menu item property processing unit and the input information foreign language word conversion unit.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652